DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/22/2019 and 11/07/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims recite first processor, second processor and remote server all directed to software per se. The specification discloses “processor” as a software controller and “remote server” as a cloud data storage which under the broadest reasonable interpretation means software per se. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-14 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2019/0348158 A1 to Livesay et al. hereinafter (“Livesay”), in view of U.S. Pat. Appl. Publ’n No. 2015/0199479 A1 to Semen et al. hereinafter (“Semen”)

Regarding claim 1, Livesay teaches:
A method, comprising: 
… a first processor associated with a first medical practice (Livesay, ¶ [0050, 0141], Fig. 5, health organization computing device of a health organization receives patient information for a new patient intake process. As there are plurality of health organizations sharing health information, ¶ [0002], one of the health organizations could be interpreted as first medical practice and health organization computing device as first processor);
uploading, from the first processor to a remote server, first data and a first sharing key … (Livesay, ¶ [0141], Fig. 15 shows health organization computing device going through new patient intake process with patient intake forms. ACRM system receives health information which is the first data from the first Health organization computing device, ¶ [0052]. The first sharing key is the person field that includes patient name which is a patient identifier or common key. In ¶ [0054], health organization computing device sends information related to the patient which updates the ACRM system that includes patient data structure. Patient data structure includes patient identifier. ACRM system being the remote server. see ¶ [0002]); 
… a second processor associated with a second medical practice (Livesay, ¶ [0141], health organization computing device of health organization receives patient information for a new patient intake process. The health organization computing devices belong to and are accessed by their respective health organizations, see ¶ [0106], which, by the broadest reasonable interpretation means there are two or more including first and second processor associated with first and second medical practice respectively); 
uploading, from the second processor to the remote server, second data and a second sharing key … (Livesay, ¶ [0141], Fig. 15 shows health organization computing device going through new patient intake process with patient intake forms. ACRM system receives health information which is the second data from the second Health organization computing device, ¶ [0052]. The second sharing key is the person field that includes patient name which is a patient identifier or common key. In ¶ [0054], health organization computing device sends information related to the patient which updates the ACRM system that includes patient data structure. Patient data structure includes patient identifier. ACRM system being the remote server. see ¶ [0002]); 
comparing, by the remote server (Livesay, Fig. 3,  ¶ [0094], the consent management module matches the patient identifier received in the query with the patient identifier from the patient consent form. Patient identifier which is also a common key) … ;
granting, to the first and second processors by the remote server, access to … data stored in the remote server in response to a successful comparison of the first and second sharing keys (Livesay, Fig. 3, ¶ [0095), upon successful matching of the patient identifier with the patient consent data the data sharing organization is authorized to share the health information of the patient); and 
sharing, by the remote server,  … data with the first and second processors in response to the grant of access (Livesay, fig. 4, ¶ [0096], After determining that the healthcare provider has access to the patient information which is done by matching patient identifier information, the information is transmitted to the healthcare provider).
Livesay does not teach the limitation of interrogating and acquiring data from patient medical device, comparing the first key to the second key, granting access to the first and second data and sharing first and second data. Semen remedies and teaches that the healthcare provider processes the medical information collected from HME device (Semen, ¶ [0259], HME device 130 data communicated with the provider terminal), comparing first key to the second key (Semen, ¶ [0317], comparing first item to second item of the patient information where first item comes from user input, user may be a physician and second item is record in the system), granting access to and sharing first and second data (Semen, ¶ [0317], upon successful match permission regarding patient record is granted and shared. The patient record consists of physician and HME data as first and second data respectively, see ¶ [0263]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livesay with the teachings of Semen to acquire data from the patient medical device, comparing of the first and second key, and granting access to and sharing of first and second data with the motivation to provide a robust and reliable method for managing data associated with patient medical device and also providing well controlled access for creating and updating patients’ records stored in a central database (Semen, ¶ [0036]).

Regarding claim 2, it is rejected as claim 1. Additionally, Livesay discloses granting and sharing of previous data (Livesay, ¶ [0042, 0118], the common key which is used to grant and share access to patient data, is associated to patient data including medical history records of the patient.)

Regarding claim 3, it is rejected as claim 1. Additionally, Livesay discloses granting and sharing of future data (Livesay, ¶ [0042, 0118], the common key which is used to grant and share access to patient data, is associated to patient data including ongoing treatment records of the patient for future).

Regarding claim 4, it is rejected as claim 1. Additionally, Livesay discloses granting and sharing of previous and future data (Livesay, ¶ [0042, 0118], the common key which is used by the system to grant and share access to patient data, is associated to patient data including medical history records and ongoing treatment records of the patient).

Regarding claim 5, Livesay in view of Semen teaches:
	The method of claim 1, wherein the first and second medical practices are legally unaffiliated (Livesay, ¶ [0040], first medical practice could be a hospital and second could be a pharmacy which may be legally unaffiliated).

Regarding claim 6, Livesay in view of Semen teaches:
(Livesay, ¶ [0057], Common key which is the same key that may be alphanumeric sequence and unique to each patient used by multiple health care organizations).

Regarding claim 7, Livesay in view of Semen teaches:
	The method of claim 1.
Livesay does not teach the limitation of sharing keys comprising information that uniquely identifies the patient medical device. Semen remedies and teaches a serial number on the patient HME device is used as HME device identifier (Semen, ¶ [0270]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livesay with the teachings of Semen to use unique identifier for patient medical device such as device serial number as shared key with the motivation to automatically extract device information and data by scanning the barcode associated with device serial number and used that as a key to retrieve device and patient information from the central database. (Semen, ¶ [0041]).

Regarding claim 8, Livesay in view of Semen teaches:
The method of claim 1. 
Livesay does not teach the limitation of sharing keys comprising a serial number of the patient medical device. Semen remedies and teaches a serial number on the patient HME device is used as HME device identifier (Semen, ¶ [0270]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livesay with the teachings of Semen to use unique identifier for patient medical device such as device serial number as shared key with the motivation to automatically extract device information and data by scanning the barcode associated with device serial number and used that as a key to retrieve device and patient information from the central database. (Semen, ¶ [0041]).

Regarding claim 9, Livesay in view of Semen teaches:
The method of claim 1, wherein: 
(Livesay, Fig. 1A, ¶ [0050], health organization computing devices 110 are associated with a health organization such as a clinic); 
in response to uploading the first data and the first sharing key from the first processor to the remote server (Livesay, ¶ [0141], Fig. 5 shows the system receiving health information of the patient from plurality of health organization computing devices. Health organization computing device calls common key service. The sharing key is the person field in the consent form that includes patient name. Health information and sharing key are sent to the system. Common key service is part of the consent management which is part of the system. see ¶ [0002]), the remote server grants access (Livesay, Fig. 3, ¶ [0095), upon successful matching of the patient identifier with the patient consent data the data sharing organization is authorized to share the health information of the patient) to and shares the first data with the one or more first clinician processors (Livesay, fig. 4, ¶ [0096], After determining that the healthcare provider has access to the patient information which is done by matching patient identifier information, the information is transmitted to the healthcare provider).
one or more second clinician processors are associated with the second medical practice (Livesay, Fig. 1A, ¶ [0050], health organization computing devices 110 are associated with a health organization such as a clinic); and 
in response to uploading the second data and the second sharing key from the second processor to the remote server (Livesay, ¶ [0141], Fig. 5 shows the system receiving health information of the patient from plurality of health organization computing devices. Health organization computing device calls common key service. The sharing key is the person field in the consent form that includes patient name. Health information and sharing key are sent to the system. Common key service is part of the consent management which is part of the system for managing data privacy. see ¶ [0002]), the remote server grants access (Livesay, Fig. 3, ¶ [0095), upon successful matching of the patient identifier with the patient consent data the data sharing organization is authorized to share the health information of the patient) to and shares the second data with the one or more second clinician processors (Livesay, fig. 4, ¶ [0096], After determining that the healthcare provider has access to the patient information which is done by matching patient identifier information, the information is transmitted to the healthcare provider).

claim 10, Livesay in view of Semen teaches:
The method of claim 9, wherein: 
the remote server grants access to and shares the first data only with a subset of the one or more first clinician processors (Livesay, ¶ [0041], access and sharing of the data with only a subset of the health organizations that the patient is associated to provide specially protected patient information); and 
the remote server grants access to and shares the second data only with a subset of the one or more second clinician processors (Livesay, ¶ [0041], access and sharing of the data with only a subset of the health organizations that the patient is associated to provide specially protected patient information).

Regarding claim 11, Livesay in view of Semen teaches:
The method of claim 9, comprising, in response to the successful comparison of the first and second sharing keys: 
granting, to the respective one or more first and second clinician processors by the remote server, access to one or both of previous and future data uploaded by the first and second processors to the remote server; and 
sharing, by the remote server, the first data, the second data, and one or both of the previous data and the future data with the respective one or more first and second clinician processors in response to the grant of access. (Livesay, ¶ [0042, 0118], the common key which is used by the system to grant and share access to patient data, is associated to patient data including medical history records and ongoing treatment records of the patient)
 
Regarding claim 12, Livesay in view of Semen teaches:
The method of claim 1, wherein the first and second data comprise one or more of medical device settings data, medical device utilization data, physiologic sensor data, and medical device diagnostic data (Semen, ¶ [0262], data comprises of device usage data, sensor data and device settings data).

Regarding claim 13, Livesay in view of Semen teaches:
	The method of claim 1, wherein the first and second data comprises one or both of clinician generated information and patient generated information (Livesay, ¶ [0039, 0042], data generated by physician for treatment or office visit stored in the health record of the system).

Regarding claim 14, Livesay in view of Semen teaches:
The method of claim 1, comprising: 
… first user of the first processor … uploading the first data and the first sharing key from the first processor to the remote server (Livesay, Fig. 15, ¶ [0142], user of the system prior to sending data to the ACRM system and access further treatment); and 
… second user of the second processor … uploading the second data and the second sharing key from the second processor to the remote server (Livesay, Fig. 15, ¶ [0142], user of the system prior to sending data to the ACRM system and access further treatment. Each of the user will go through this flow including first and second user).
Livesay does not teach the limitation of authenticating the first and the second user prior to uploading. Semen remedies and teaches that the user is authenticated prior to uploading (Semen, ¶ [0280], Fig. 12 and 15, user at physician terminal and HME provider terminal is authenticated in step 610, fig. 12 and 910, fig. 15, prior to creating and uploading a record to the system at step 650 and 950). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to authenticate the user before uploading the data to ensure the user logging in is part of the same organization that the patient record is associated with and also to protect patient data from any user of the system if there was no authentication. (Semen, ¶ [0280])

Regarding claim 16, Livesay in view of Semen teaches:
The method of claim 1, comprising: 
Livesay, ¶ [0040], third processor could be a different entity like a pharmacy or different hospital having a different location); 
uploading, to the remote server, third data and a third sharing key … (Livesay, ¶ [0141], Fig. 15 shows health organization computing device going through new patient intake process with patient intake forms. ACRM system receives health information which is the third data from the third Health organization computing device, ¶ [0052]. The third sharing key is the person field that includes patient name which is a patient identifier or common key. In ¶ [0054], health organization computing device sends information related to the patient which updates the ACRM system that includes patient data structure. Patient data structure includes patient identifier. ACRM system being the remote server. see ¶ [0002]); 
comparing, by the remote server, the third sharing key to the first and second sharing keys (Livesay, Fig. 3,  ¶ [0094, 0117-0118], the consent management module of the system matches the patient identifier received in the query by data sharing organization with the patient identifier from the patient consent form. Patient identifier which is also used as a common key to identify patient across multiple entities including different health organizations and providers of the healthcare market. Data sharing organization may include health care providers or hospitals, see ¶ [0122]); 
granting, to the first, second, and third processors by the remote server, access to the first, second, and third data stored in the remote server in response to a successful comparison of the first, second, and third sharing keys (Livesay, Fig. 3, ¶ [0095), upon successful matching of the patient identifier with the patient consent data the data sharing organization is authorized to share the health information of the patient); and 
sharing, by the remote server, the first, second, and third data with the first, second, and third processors in response to the grant of access (Livesay, fig. 4, ¶ [0096], After determining that the healthcare provider has access to the patient information which is done by matching patient identifier information, the information is transmitted to the healthcare provider).

Regarding claim 17, Livesay teaches:
A method, comprising: 
Livesay, ¶ [0141], Fig. 15 shows health organization computing device going through new patient intake process with patient intake forms. ACRM system receives health information which is the first data from the first Health organization computing device, ¶ [0052]. The first sharing key is the person field that includes patient name which is a patient identifier or common key. In ¶ [0054], health organization computing device sends information related to the patient which updates the ACRM system that includes patient data structure. Patient data structure includes patient identifier. ACRM system being the remote server. see ¶ [0002]);
receiving, at the remote server, second data and a second sharing key … via a second processor associated with a second medical practice (Livesay, ¶ [0141], Fig. 5 shows ACRM the system receiving health information of the patient from plurality of health organization computing devices one of the health organization computing devices referred to as the second processor, see ¶ [0103 and 0052]. Health information which may be second data from the second processor. The second sharing key is the person field that includes patient name which is a patient identifier or common key. In ¶ [0054], health organization computing device sends information related to the patient which updates the ACRM system that includes patient data structure. Patient data structure includes patient identifier. ACRM system being the remote server. see ¶ [0002]);
comparing, by the remote server (Livesay, Fig. 3,  ¶ [0094], the consent management module matches the patient identifier received in the query with the patient identifier from the patient consent form. Patient identifier which is also a common key) … ; 
granting, to the first and second processors by the remote server, access to … data stored in the remote server in response to a successful comparison of the first and second sharing keys (Livesay, Fig. 3, ¶ [0095), upon successful matching of the patient identifier with the patient consent data the data sharing organization is authorized to share the health information of the patient); and 
sharing, by the remote server,  … data with the first and second processors in response to the grant of access (Livesay, fig. 4, ¶ [0096], After determining that the healthcare provider has access to the patient information which is done by matching patient identifier information, the information is transmitted to the healthcare provider).
Livesay does not teach the limitation of interrogating and acquiring data from patient medical device, comparing the first key to the second key, granting access to the first and second data and (Semen, ¶ [0259], HME device 130 data communicated with the provider terminal), comparing first key to the second key (Semen, ¶ [0317], comparing first item to second item of the patient information where first item comes from user input, user may be a physician and second item is record in the system), granting access to and sharing first and second data (Semen, ¶ [0317], upon successful match permission regarding patient record is granted and shared. The patient record consists of physician and HME data as first and second data respectively, see ¶ [0263]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livesay with the teachings of Semen to acquire data from the patient medical device, comparing of the first and second key, and granting access to and sharing of first and second data with the motivation to provide a robust and reliable method for managing data associated with patient medical device and also providing well controlled access for creating and updating patients’ records stored in a central database (Semen, ¶ [0036]).

Regarding claim 18, it is rejected as claim 4.

Regarding claim 19, Livesay in view of Semen teaches:
	A system, comprising: 
a first processor associated with a first medical practice and … to obtain first data and a first sharing key from the patient medical device (Livesay, ¶ [0057, 0141], Fig. 5 shows the plurality of health organization computing devices which could also mean the first processor of the first medical practice sending health information of the patient to the system, see ¶ [0103]. Health organization computing device calls common key service to identify the patient. The sharing key is the person field in the consent form that includes patient name. Health information and sharing key are sent to the system by health organization computing device. Common key service is part of the consent management which is part of the system for managing data privacy. see ¶ [0002]);
a second processor associated with a second medical practice and … to obtain second data and a second sharing key from the patient medical device (Livesay, ¶ [0057, 0141], Fig. 5 shows the system receiving health information of the patient from plurality of health organization computing devices. Health organization computing device calls common key service to identify the patient. The sharing key is the person field in the consent form that includes patient name. Health information and sharing key are sent to the system by health organization computing device. Common key service is part of the consent management which is part of the system for managing data privacy. see ¶ [0002]); and 
a remote server communicatively coupled to the first and second processors (Livesay, Fig. 1A, the remote system is in communication with plurality of health organization computing devices 110), the remote server configured to: 
receive, in memory of the remote server (Livesay, Fig. 6, ¶ [0108]), the first data, the second data, the first sharing key, and the second sharing key respectively from the first and second processors (Livesay, ¶ [0057, 0141], Fig. 5 shows the system receiving health information of the patient from plurality of health organization computing devices, see ¶ [0103]. Health organization computing device calls common key service to identify the patient. The sharing key is the person field in the consent form that includes patient name. Health information and sharing key are sent to the system by health organization computing device. Common key service is part of the consent management which is part of the system for managing data privacy. see ¶ [0002]); 
compare … (Livesay, Fig. 3,  ¶ [0094], the consent management module matches the patient identifier received in the query with the patient identifier from the patient consent form. Patient identifier which is also a common key); 
grant, to the first and second processors, access to … data stored in the remote server memory in response to a successful comparison of the first and second sharing keys (Livesay, Fig. 3, ¶ [0095), upon successful matching of the patient identifier with the patient consent data the data sharing organization is authorized to share the health information of the patient); and 
share the … data with the first and second processors in response to the grant of access (Livesay, fig. 4, ¶ [0096], After determining that the healthcare provider has access to the patient information which is done by matching patient identifier information, the information is transmitted to the healthcare provider).
	Livesay does not teach the limitation of interrogating and acquiring data from patient medical device, comparing the first key to the second key, granting access to the first and second data and sharing first and second data. Semen remedies and teaches that the healthcare provider processes the medical information collected from HME device (Semen, ¶ [0259], HME device 130 data communicated with the provider terminal), comparing first key to the second key (Semen, ¶ [0317], comparing first item to second item of the patient information where first item comes from user input, user may be a physician and second item is record in the system), granting access to and sharing first and second data (Semen, ¶ [0317], upon successful match permission regarding patient record is granted and shared. The patient record consists of physician and HME data as first and second data respectively, see ¶ [0263]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Livesay with the teachings of Semen to acquire data from the patient medical device, comparing of the first and second key, and granting access to and sharing of first and second data with the motivation to provide a robust and reliable method for managing data associated with patient medical device and also providing well controlled access for creating and updating patients’ records stored in a central database (Semen, ¶ [0036]).

Regarding claim 20, it is rejected as claim 4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Appl. Publ’n No. 2019/0348158 A1 to Livesay et al. hereinafter (“Livesay”), in view of U.S. Pat. Appl. Publ’n No. 2015/0199479 A1 to Semen et al. hereinafter (“Semen”), and further in view of U.S. Pat. Appl. Publ’n No. 2007/0050212 to Kearby et al. hereinafter (“Kearby”)
Regarding claim 15, Livesay in view of Semen teaches:
	The method of claim 1, wherein the first and second data and the first and second sharing keys (Livesay, ¶ [0141], Fig. 15, first and second data is the health information and common key used as first and second sharing key provided by each of the health organizations) …
	The combination of Livesay and Semen does not teach the limitation of encrypting the data and the keys and decryption done by the remote server. Kearby remedies and teaches encrypting and decrypting of the data and the keys where decrypting is performed by remote server only (Kearby, Fig. 4, ¶ [0049], patient key is encrypted with physician data public key and patient data is encrypted with AES. Only server decrypts the patient key and patient data using physician data private key because the server creates physician data private key and stores in the database). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the (Kearby, ¶ [0004])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Riff et al., U.S. Pat. Appl. Publ’n No. 2002/0082480 A1 discloses a system to connect remote patients to a database network for medical device data exchange.
Feigenwinter, U.S. Pat. Appl. Publ’n No. 2019/0355453 A1 discloses a method of universal medical information distribution to make all medical history of a patient accessible by an authorized medical professional.
Kuwayama, U.S. Pat. Appl. Publ’n No. 2017/0116375 A1 discloses a medical information management system to prevent leakage of medical information and to restrict access to the system in which the medical information is shared.
Dicks et al., U.S. Pat. Appl. Publ’n No. 2008/0097550 A1 discloses systems and methods for monitoring the health and wellness of patients, and more particularly, to systems and methods for remotely monitoring patient health and providing health care services.
Gross, U.S. Patent No. 10,164,950 discloses a method of controlling access to medical data and provides ability to extend or rescind permission to access clinical data analyzed by remote computing resources.
Reeves et al., U.S. Pat. Appl. Publ’n No. 20080088436 A1 discloses a method of transmitting medical information from a mobile personal medical device responsive to determining that a remote system is authorized to receive the medical information.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.C.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493